DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 15, the Applicant has sufficiently claimed and defined the illumination apparatus for a motor vehicle including the light source having the laser diode generating monochromatic light and the first converting element converting the monochromatic light into the light of the first mixed color, the first optical device, the second optical device, and the second converting element converting the light of the first mixed color into light of the second mixed color.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the first optical device imaging the light source as the real image in the intermediate image plane, the second optical device generating the predetermined light distribution from the real image in the intermediate image plane, and the second converting element at the location of the real image in the intermediate image plane.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 9,574,733 B2 to Kushimoto that teaches a vehicle headlamp with a converting element at an intermediate image plane [Figures 1-8].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, January 20, 2022

/Jason M Han/Primary Examiner, Art Unit 2875